DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	The restriction requirement dated March 10, 2022 is withdrawn.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on October 1, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  the claimed products and processes of using products are novel and nonobvious over the prior art.  The point of novelty includes the core structure of formula (I) in combination with the definition of the variables.  The closest references can be considered to be, for example, Charlton et al. (caplus abstract for WO 2017089453) and US 10,870,635.  Charlton et al. teaches the compound of RN 2098563-22-3 (
    PNG
    media_image1.png
    151
    325
    media_image1.png
    Greyscale
) which differs from the present claims which require variable R1 to be C2 or higher alkyl.  The reference teaches generically compounds of structure 
    PNG
    media_image2.png
    156
    247
    media_image2.png
    Greyscale
 wherein Z is a fused bicyclic ring system.  Therefore, the reference does not teach or suggest modifications to the compound shown above in order to arrive at the present claims.  US 10,870,635 teaches compounds of structure 
    PNG
    media_image3.png
    101
    163
    media_image3.png
    Greyscale
 including species such as 
    PNG
    media_image4.png
    144
    234
    media_image4.png
    Greyscale
 (column 111).  The compound differs from the present claims which require variable R1 to be C2 or higher alkyl.  All embodiments of US 10,870,635 teach the methyl substituent to the nitrogen ring atom.  Therefore, the reference does not teach or suggest the modifications required to arrive at the present claims.  Support for the claimed processes is provided by examples in the present specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626